NOTE: ThiS order is n0nprecedentia1.
United States Court of Appeals
for the Federal Circuit
MEDIA QUEUE, LLC,
Plaintiff-Appellan,t,
V.
NETFLIX, INC.,
Defendcmt-Cross Appellan,t,
and
BLOCKBUSTER, INC.,
Defendant»Appellee,
and
GREENCINE HOLDINGS, LLC,
Defendant.
2010~1199, -1344
Appea1s from the United States District C0urt for the
N0rthern District of Calif0rnia in case n0. 09-CV-1027,
Judge Susan I11st0n.
ON MOTION
Bef0re LOURIE, Circuit Judge.

mom owns v. NETFL1x 2
0 R D E R
Upon consideration of Amazon.com Inc., Facebook, Inc.,
Microsoft Corp., Orac1e Corp., Samsung E1ectronics Co.,
Ltd., Toy0ta Motor Sa1es, U.S.A., Inc., and Yahoo! Inc.’s
motion for leave to file a brief amicus curiae in support of
Netf1ix, Inc.,
IT ls OR1)ERED THAT:
The motion is granted
FOR THE COURT
 1 0  lsi Jan Horbaly
Date J an Horba1y
C1erk
ocr John Joseph Edmonds, Esq.
Scott W. Breedlove, Esq. F"_Eo
Mic]:1ae1 A. Jacobs, Esq. U.S. COURT 0F APPEALS FOR
John D. Vandenberg, Esq. THE FEDERAL ClRCU"
319 ' sep 10 2010
.|AN HORBALY
CLERK